Citation Nr: 1732269	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for a mental disorder, not otherwise specified, with anxiety and depression due to general medical condition of post traumatic headaches due to car accident 10/22/1972, rated as 50-percent disabling prior to May 30, 2013, and 70-percent disabling thereafter.

2.  Entitlement to service connection for polyarthralgia (claimed as a bone condition).

3.  Whether new and material evidence has been received to reopen the claim for service connection for left chronic suppurative otitis media, tympanic membrane perforation, and chronic mastoiditis with mild to moderate hearing loss (characterized as a left ear condition).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Puerto Rico and Huntington, West Virginia.

The issues of entitlement to an increased rating for a mental disorder, entitlement to service connection for polyarthralgia (claimed as a bone condition), and entitlement to service connection for a left ear condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2006 decision, the Board denied entitlement to service connection for left chronic suppurative otitis media, tympanic membrane perforation, and chronic mastoiditis with mild to moderate hearing loss, finding that there was no "competent medical evidence" linking the claimed ear conditions to service.

2.  No additional evidence has been received since the December 2006 Board decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for a left ear condition.


CONCLUSIONS OF LAW

1.  The December 2006 Board decision that denied entitlement to service connection for left chronic suppurative otitis media, tympanic membrane perforation, and chronic mastoiditis with mild to moderate hearing loss is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a); 20.1104 (2016).

2.  New and material evidence to reopen the claim for service connection for a left ear condition has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In an application to reopen based on new and material evidence, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  In this case, VA's duty to notify was satisfied by an October 2009 letter sent to the Veteran that specifically addressed his claim for a left ear condition and providing the requisite information.  The Board finds that VA's duty to notify has been met.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  For applications to reopen finally adjudicated claims, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Specifically, VA has obtained relevant and updated VA outpatient records, service treatment records, Social Security Administration records, and private treatment records identified and authorized by the Veteran.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

The Board acknowledges that a comprehensive VA Ear Diseases examination has not been obtained.  However, as discussed in further detail below, the Board finds no credible evidence that the Veteran's current left ear condition/s are related to his period of active service.  Other than the Veteran's unsupported assertions, the record contains no information suggesting a relationship between these conditions and service.  Thus, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

New and Material Evidence

The Veteran seeks entitlement to service connection for a left ear condition.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen a previously disallowed claim for service connection has been received.

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran filed an original claim for service connection for a left ear condition in May 1973.  In a July 1973 rating decision, the RO denied the claim.  The Veteran did not timely appeal that decision, and it became final.  See 38 U.S.C.A. § 7105.

In May 2004, the Veteran requested that his claim be reopened.  In a December 2006 decision, the Board found that new and material evidence had been received but denied service connection for left chronic suppurative otitis media, tympanic membrane perforation, and chronic mastoiditis with mild to moderate hearing loss.  As reconsideration was neither sought nor granted, that decision became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been received to warrant reopening the claim.

At the time of the December 2006 Board decision, the evidence of record included the Veteran's service treatment records as well as post-service medical records showing treatment for left ear symptoms diagnosed as left chronic suppurative otitis media, tympanic membrane perforation, and chronic mastoiditis with mild to moderate hearing loss.  The Board accepted that the Veteran had a current left ear disability but denied service connection for these conditions, finding that while there was documented hearing loss in the left ear as the result of left chronic suppurative otitis media, tympanic membrane perforation, and chronic mastoiditis, there was "no medical evidence" showing that the Veteran's current disability was the result of his active service.  Importantly, the July 2004 Audio examination report that the Board relied upon reflects that the Veteran was diagnosed with "[m]ild to moderate conductive hearing loss" of the left ear.

Subsequent to the December 2006 Board decision, the Veteran submitted correspondence in July 2009 seeking to reopen his claimed left ear condition.  To support his claim, he submitted additional medical records and lay statements reflecting ongoing left ear symptoms, to include recurrent otitis media, which he attributed to his active service.  In November 2013, VA afforded him an audiological examination, which revealed a diagnosis of conductive hearing loss, the essentially the same disability as noted in the July 2004 VA examination report.  Furthermore, the examiner opined that the Veteran's left ear hearing loss was not at least as likely as not related to his active service.  (The Board notes that hearing loss of the left ear was denied in a November 2013 rating decision.  The Veteran did not submit a timely notice of disagreement with that decision.)  A review of other VA medical records received subsequent to the December 2006 Board decision reveals no additional, pertinent information pertaining to the Veteran's claim for a left ear condition.

The Board is aware that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In this case, however, the Veteran has not submitted any additional lay or medical evidence linking any left ear conditions to his active service.

In sum, after reviewing the record, the Veteran's application to reopen the previously denied claim for a left ear condition must be denied, because the evidence submitted after the December 2006 rating decision is cumulative evidence.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  In other words, there has been no probative evidence submitted after December 2006 which proves any previously unestablished fact-in particular, a nexus to service.  As noted above, the record documents treatment for left ear symptoms in service, as well as post-service treatment for left chronic suppurative otitis media, tympanic membrane perforation, and chronic mastoiditis with mild to moderate hearing loss, as well as conductive hearing loss.  The record shows that the Board considered these conditions, as well as the Veteran's reports that his left ear conditions originated in service.  Thus, this evidence is not new and material for purposes of this application to reopen.  Subsequent treatment notes do not include any evidence linking the Veteran's ongoing left ear symptomatology to his service.

(Even assuming, arguendo, that new and material evidence has been received, the Board notes that the November 2013 VA examination report includes an opinion indicating that the Veteran's left ear hearing loss is likely not linked to his service.  The examiner reasoned that exposure to high intensity noise levels like those seen in the military can cause damage to inner ear structures resulting in hearing loss.  The examiner noted that the Veteran was exposed to infantry noise for two years, including acoustic trauma from explosions in 1972.  However, his separation examination in 1973 revealed bilateral normal hearing, indicating that the Veteran's particular exposure to harmful noise did not result in his hearing loss.)

The Board finds that, to the extent the evidence received since the December 2006 Board decision shows reports of and treatment for left ear hearing loss, specifically conductive hearing loss and recurrent otitis media, this evidence is cumulative.  The fact that he had a diagnosed left ear condition, with hearing loss, had been established previously.  Similarly, the lay reports of ongoing symptoms originating in service are cumulative of the prior claim.  The Veteran has not identified any new ear pathology or service-related etiology for his claimed conditions, and the record does not otherwise demonstrate a link between his left ear condition and his service.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.


ORDER

New and material evidence has not been received, the application to reopen the claim of entitlement to service connection for a left ear condition is denied.

REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Initially, it appears there are outstanding VA medical records which must be obtained and associated with the claims file.  On review, the record reflects that the Veteran has received regular treatment at VA medical facilities throughout his pending appeal.  However, the most recent VA outpatient records date from October 2014.  As updated records are likely relevant to the pending claims, they should be obtained and reviewed.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

In addition, the Board finds that new VA examinations are needed in order to properly evaluate the disabilities on appeal.  With respect to the Veteran's mental condition, a VA examination was most recently afforded in March 2015, more than two years ago.  As the Board is already remanding the claim in order to obtain updated medical records, another VA examination should be provided in order to ascertain the current nature and severity of his symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On review, the Board notes that a VA examination has never been afforded the Veteran with respect to his claimed polyarthralgia (also described as a bone condition).  A review of the Veteran's VA outpatient records reflects reports of body aches and joint pain, which has been diagnosed as polyarthralgia.  See, e.g., October 2014 VA Computerized Problem List; November 2011 VA Emergency Dept. Note.  In light of the above, a VA examination and opinion is needed in order to ascertain the nature and etiology of these symptoms.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from October 2014 to the present.

2.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected mental disorder, not otherwise specified, with anxiety and depression due to general medical condition of post traumatic headaches due to car accident 10/22/1972.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his polyarthralgia (claimed as a bone condition).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that polyarthralgia, to include any related bone conditions, was incurred in or aggravated during service.

The examiner should include detailed rationales in support of all opinions provided.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


